DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/21 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photovoltaic solar panel, wind turbine, battery bank and gasoline-powered generator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an apparatus  including the limitation “a control circuit configured to: disable, during first time portions of first and second switching periods, the second switch leg, and alternately enable and disable, during the first time portions of the first and the second switching periods, the first switch leg and the third switch leg to be alternately enabled, and disable, during second time portions of the first and the second switching periods, the first switch leg, and alternately enable and disable, during the second time portions of the first and the second switching periods, the second switch leg and the third switch leg to be alternately enabled, wherein the first switch leg is alternately enabled and disabled during the first time portions of the first and the second switching periods by: controlling, during the first time portions of the first switching period, a first switch of the first plurality of serially connected switches to be ON and a second switch of the first plurality of serially connected switches to be alternately ON and OFF; and controlling, during the first time portions of the second switching period, the second switch of the first plurality of serially connected switches to be ON and the first switch of the first plurality of serially connected switches to be alternately ON and OFF“ in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest a  power system including the limitation “a control circuit configured to: disable the second switch leg during first time portions of first and second switching periods, and alternately enable and disable the first switch leg and the third switch leg to be alternately enabled during the first time portions of the first and the second switching periods, and disable the first switch leg during second time portions of the first and the second switching periods, and alternately enable and disable the second switch leg and the third switch leg to be alternately enabled during the second time portions of the first and the second switching periods“ in addition to other limitations recited therein.


Claim 19 is allowed because the prior art of record fails to disclose or suggest a power system  including the limitation “a link unit connected between the plurality of power sources and the inverter and further connected to the plurality of storage devices, wherein the link unit is configured to enable the plurality of storage devices to be charged from the plurality of power sources, and wherein the link unit is further configured to enable the plurality of storage devices to discharge the stored DC power to the inverter“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zmood et al. (US 10,536,094 B2) disclose an efficient switching for converter circuit.
Shi et al. (US 10,177,683 B2) disclose a multi-level inverter.
Zmood et al. (US 11,070,146 B2) disclose an efficient switching for converter circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838